DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 8: Claim 7 requires that selecting is performed based on the affinity which is the same with different degrees and thus reciting selecting based on a degree of affinity does not further limit.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5-11, & 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara et al. (US PG 2009/0291198; hereafter ‘198) in view of Daggett et al. (US PG Pub 2004/0216664; hereafter ‘664).
Claim 1: ‘198 is directed towards a method comprising (see ¶s 38-52):
receiving a semiconductor substrate on a chuck (¶s 4 & 38);
dispensing, with a liquid supply nozzle, a liquid priming material on a central portion of the top surface of the semiconductor substrate (the prewet solvent reads on a liquid priming material because it primes the substrate for application of the film-forming material; ¶s 6 & 39-42);
prior to drying the liquid priming material, applying a film-forming material to the liquid priming material on the central portion of the top surface of the semiconductor substrate (see Fig. 5 & ¶ 43);
rotating the semiconductor substrate to disperse the film-forming material from the central portion of the top surface of the semiconductor substrate (Fig. 5 & ¶s 43-44; and

‘198 does not teach that prior to dispensing the liquid priming material on the top of the semiconductor substrate, heating the semiconductor substrate from a bottom surface of the semiconductor substrate and dispensing the liquid priming material while continuing to heat the semiconductor substrate from the bottom surface of the semiconductor surface.
However, ‘664, which is also directed a method of spin coating (title, abstract, & ¶ 28) discloses connecting a heater to a chuck so that thickness-affecting parameters such as workpiece can be controlled (¶ 45) in which the temperature of the workpiece is set prior to and maintained during the application of the coating (¶s 37-38) to provide a coating with a uniform thickness (¶ 36).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of ‘664 into the process of ‘198 such that prior to dispensing the liquid priming material on the top of the semiconductor substrate, heating the semiconductor substrate from a bottom surface of the semiconductor substrate and dispensing the liquid priming material while continuing to heat the semiconductor substrate from the bottom surface of the semiconductor surface because as taught by ‘664 it is recognized in the art of spin coating to situate heater in the chuck below the substrate and heat the substrate prior to and during application of a coating during spin coating and the process would have predictably produced a uniform coating process as desired.
Claim 2: ‘664 further teaches recirculating the atmosphere of the spin coating chamber (¶ 34) to control chamber temperature and humidity (¶ 34) which further controls coating properties of the spin coating process (¶ 33).
It would have been obvious to one of ordinary skill in the art at the time of filing to recirculate the atmosphere in the spin coating chamber of ‘198 because it would have controlled the chamber temperature and humidity which would have predictably assisted in produced a uniform coating as desired.
I.e. the combination teaches blowing a gas on the priming material while the priming material is dispensed on the top surface of the semiconductor substrate.
Claim 5: The liquid priming material descends from the liquid supply nozzle to the top surface of the semiconductor substrate in a path substantially perpendicular to the top surface of the semiconductor substrate (see Fig. 1).
Claim 6: The liquid priming material (water) is selected based on its affinity to the substrate and photoresist such that the affinities are different (the water flows across the substrate but will cause premature solidification of the coating solution (¶ 11).
Claim 7: The liquid priming material is water (¶ 11) which has the same affinity to the substrate and the film-coating material (neither is soluble in water, ¶ 11) but to  different degree because the substrate is an inorganic material and the film-forming material is an organic material.
Claim 8: As noted above, the degree of affinity is different though the affinity is the same and thus it is apparent that the water is selected based on the degree of affinity.
Claim 9: ‘198 is directed towards a method comprising (see ¶s 38-52):
receiving a substrate on a chuck (¶s 4 & 38);
dispensing, with a liquid supply nozzle, a liquid priming material on a central portion of the top surface of the semiconductor substrate (the prewet solvent reads on a liquid priming material because it primes the substrate for application of the film-forming material; ¶s 6 & 39-42);
spin coating the liquid priming material on a central portion of the top surface of the substrate (Figs. 4-5 and ¶s 39-43)
prior to drying the liquid priming material, applying a film-forming material to the liquid priming material on the central portion of the top surface of the substrate (see Fig. 5 & ¶ 43);
rotating the substrate to disperse the film-forming material from the central portion of the top surface of the substrate (Fig. 5 & ¶s 43-44; and
after the rotating, evaporating the liquid priming material and the film-forming material to leave a component of the film-forming material that physically contacts the top surface of the substrate (¶ 46).
‘198 does not teach that prior to dispensing and during the coating and spinning of the liquid priming material and the film forming material that the substrate is continuously heated from the bottom surface of the surface.
However, ‘664, which is also directed a method of spin coating (title, abstract, & ¶ 28) discloses connecting a heater to a chuck so that thickness-affecting parameters such as workpiece can be controlled (¶ 45) in which the temperature of the workpiece is set prior to and maintained during the application of the coating (¶s 37-38) to provide a coating with a uniform thickness (¶ 36).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of ‘664 into the process of ‘198 such that prior to dispensing and during the coating and spinning of the liquid priming material and the film forming material that the substrate is continuously heated from the bottom surface of the surface because as taught by ‘664 it is recognized in the art of spin coating to situate heater in the chuck below the substrate and heat the substrate prior to and during application of a coating during spin coating and the process would have predictably produced a uniform coating process as desired.
Claim 10: The liquid priming material includes a chemical with a first chemical group and a second chemical group, the first chemical group being based on a property of a material at the top surface of the substrate, the second chemical group being based on a property of the film-forming material (the liquid priming material is comprised of two components, the first is water and the second is an organic solvent in which the water spreads on the substrate and will cause premature hardening of the film forming material and the organic solvent prevents contact between the water and the film forming material; see abstract and ¶ 11).
Claim 11: The water has a hydroxyl group (¶ 11).
Claim 13: ‘664 further teaches recirculating the atmosphere of the spin coating chamber (¶ 34) to control chamber temperature and humidity (¶ 34) which further controls coating properties of the spin coating process (¶ 33).
It would have been obvious to one of ordinary skill in the art at the time of filing to recirculate the atmosphere in the spin coating chamber of ‘198 because it would have controlled the chamber temperature and humidity which would have predictably assisted in produced a uniform coating as desired.
I.e. the combination teaches blowing a gas on the top of the substrate during the entire process.
Claim 14: During a first phase of the spin coating of the liquid priming material, the central portion of the top surface of the substrate onto which the liquid priming material is applied is covered by the liquid priming material, while a continuous annular region remains free of the liquid priming material and during a second phase of the spin coating of the liquid priming material the chuck rotates to radially disperse the liquid priming material on the top of the substrate (see Fig. 5 (a)-(d)).
Claim 15: During a first phase of the spin coating of the film forming material, a central portion of the substrate onto which the film-forming material is applied is covered by the film-forming material, while a continuous annular region remains free of the film-forming material and during a second phase of the spin coating of the film-forming material, the chuck rotates the substrate to radially disperse the film-forming material on the liquid priming material (see Fig. 5 (a)-(d)).
Claims 3 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of ‘198 & ‘664 as applied above, and further in view of Ichino et al. (US PG Pub 2011/0312190; hereafter ‘190).
Claims 3 & 12: As discussed above, ‘198 teaches using an organic solvent but does not disclose a specific organic solvent.
‘190 is also directed towards prewetting for a spin coating process (abstract) and teaches that mixtures of a resist dissolving solvent such as propylene glycol monomethyl ether and propylene glycol monomethyl ether acetate  or cyclohexanone can be used in combination with water or gamma-butyrolactone (see ¶ 50).
It would have been obvious to one of ordinary skill in the art at the time of filing to use a propylene glycol monomethyl ether and propylene glycol monomethyl ether acetate  or cyclohexanone as the organic solvent in combination with water or gamma-butyrolactone because the solvent mixtures are recognized in the art as suitable prewetting organic solvents suitable for use with water and thus would have predictably been suitable s the organic solvent in ‘198.
I.e. the combination teaches using a priming liquid that comprises propylene glycol monomethyl ether and propylene glycol monomethyl ether acetate with water or gamma-butyrolactone and thus reading on the claim.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of ‘198, ‘664, & ‘190 as applied above, and further in view of Miura et al. (US Patent 4,264,715; hereafter ‘715).
Claim 4: As discussed above, combination teaches using a solvent capable of dissolving the resist as the organic solvent with gamma-butyrolactone (¶ 50).
The combination does not teach using a solvent with a bezenyl group as the solvent capable of dissolving the resist.
However, ‘715, which is directed towards patterning resists (title) discloses that it is recognized in the art that benzene is recognized in the art as a solvent capable of dissolving resists (claim 1).
It would have been obvious to one of ordinary skill in the art at the time of filing to use benzene in combination with gamma-butyrolactone because benzene is recognized in the art as a solvent capable of dissolving resists and thus would have predictably been suitable.
I.e. the combination teaches using a priming liquid that comprises benzene with gamma-butyrolactone and thus reading on the claim.
Claims 16, 19, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Davlin et al. (US Patent 6,461,983; hereafter ‘983) in view of ‘644.
Claim 16: ‘983 is directed towards a method, comprising:
mount a wafer in the coating system (the Examiner notes that mounting requires a holder reads on a chuck; Fig. 4 and col. 7, lines 20-60);
identifying a material at a top of the surface of the substrate (the substrate is a semiconductor water and thus identified; col. 1, lines 5-10);
dispensing, with a liquid supply nozzle, the liquid priming material on a central portion of the top surface of the substrate (Fig. 4 and col. 7, lines 20-60);
rotating the wafer to spread the liquid priming material evenly across the top surface of the substrate(Fig. 4 and col. 7, lines 20-60 & col. 4, lines 30-40); and
after spreading the liquid priming material evenly across the top surface of the substrate, applying a film-forming material to the liquid priming material on the central portion of the top surface of the substrate (Fig. 4 and col. 7, lines 20-60 & col. 4, lines 30-40).
‘983 does not teach prior to dispensing a liquid priming material on the top surface of the substrate, applying heat to an underside of the substrate and continuing to heat the underside of the substrate using the plurality of heating elements for both dispensing and spreading of the liquid priming material and the film-forming material
However, ‘664, which is also directed a method of spin coating (title, abstract, & ¶ 28) discloses connecting a heater to a chuck so that thickness-affecting parameters such as workpiece can be controlled (¶ 45) in which the temperature of the workpiece is set prior to and maintained during the application of the coating (¶s 37-38) to provide a coating with a uniform thickness (¶ 36).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of ‘664 into the process of ‘198 such that prior to dispensing the liquid priming material on the top of the semiconductor substrate, heating the semiconductor substrate from a bottom surface of the semiconductor substrate and dispensing the liquid priming material while continuing to heat the semiconductor substrate from the bottom surface of the semiconductor surface because as taught by ‘664 it is recognized in the art of spin coating to situate heater in the chuck below the substrate and heat the substrate prior to and during application of a coating during spin coating and the process would have predictably produced a uniform coating process as desired.
The combination does not teach using a plurality of heating elements disposed below the chuck.
However, it is prima facie obvious to duplicate parts. MPEP §2144.04(VI)(B)
Claim 19: Further comprising evaporating the liquid priming material and the film forming material to leave a component of the film-forming material that physically contacts the top surface of the substrate (col. 4).
Claim 20: ‘664 further teaches recirculating the atmosphere of the spin coating chamber (¶ 34) to control chamber temperature and humidity (¶ 34) which further controls coating properties of the spin coating process (¶ 33).
It would have been obvious to one of ordinary skill in the art at the time of filing to recirculate the atmosphere in the spin coating chamber of ‘198 because it would have controlled the chamber temperature and humidity which would have predictably assisted in produced a uniform coating as desired.
I.e. the combination teaches blowing a gas on the priming material while the priming material is dispensed on the top surface of the semiconductor substrate.
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of ‘983 & ‘664 as applied above, and further in view of ‘190.
Claims 17 & 18: The liquid priming material facilitates dispersal of a film-forming material from a central portion of the substrate to a peripheral portion of the substrate (col. 4, lines 30-40).
‘983 does not teach a specific prewet solvent.
‘190 is also directed towards prewetting for a spin coating process (abstract) and teaches that mixtures of a resist dissolving solvent such as propylene glycol monomethyl ether and propylene glycol monomethyl ether acetate  or cyclohexanone can be used in combination with water or gamma-butyrolactone (see ¶ 50).
It would have been obvious to one of ordinary skill in the art at the time of filing to use a propylene glycol monomethyl ether and propylene glycol monomethyl ether acetate  or cyclohexanone as the organic solvent in combination with water or gamma-butyrolactone because the solvent mixtures are recognized in the art as suitable prewetting organic solvents suitable for use with water and thus would have predictably been suitable s the organic solvent in ‘983.
I.e. the combination teaches using a priming liquid that comprises propylene glycol monomethyl ether and propylene glycol monomethyl ether acetate with water or gamma-butyrolactone and thus reading on the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593.  The examiner can normally be reached on 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James M Mellott/           Primary Examiner, Art Unit 1712